BARHAM, J.,
is of the opinion an evi-dentiary hearing is required to determine if relator was placed in jeopardy twice for the same offense. Relator was charged and convicted of murder and simple arson. Admittedly simple arson is not an act giving rise to the felony murder charge. However, relator alleges the simple arson and murder were part of the same offense —involved the same elements. If relator burned a dwelling and an occupant burned to death in the conflagration — a murder charge would in my opinion foreclose a prosecution for simple or aggravated arson. Only an evidentiary hearing can establish whether relator committed one offense and has been placed in jeopardy twice for that offense.